Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 13 and 15-26 directed to species non-elected without traverse.  Accordingly, claims 13 and 15-26 have been cancelled.  Cancellation of claim 13, which depends on claim 2, was confirmed with Alexander Berg on May 10, 2022 as the subject matter thereof has been incorporated in to claim 2.  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art does not teach or fairly suggest the apparatus and method claims as recited in independent claim 2 of the instant invention comprising inter alia a device for performing a surgical or interventional procedure, the device comprising: multiple extending members configured to together grip tissue during the surgical or interventional procedure, at least a first extending member of the multiple extending members comprising, integrated into a tissue-grasping surface of the first extending member, a solid optical window formed of a transparent, compliant material, wherein the solid optical window comprises a proximal side and a distal side, wherein a distal face of the solid optical window is configured to contact the tissue during the surgical or interventional procedure; and an imaging system within the first extending member, the imaging system configured and positioned to obtain an image of a surface of the tissue pressed against the distal face of the solid optical window during the surgical or interventional procedure, wherein the image is obtained from within the first extending member through at least a portion of the distal face of the solid optical window, and wherein the imaging system comprises an imaging sensor embedded in the solid optical window, wherein the imaging sensor is spaced apart from the distal face of the solid optical window, and wherein the imaging sensor is configured to provide images of the surface of the tissue pressed against the distal face of the solid optical window during the surgical or interventional procedure, the images having sub-millimeter resolution.
The prior art of record fails to disclose a device for performing a surgical procedure, comprising multiple extending members configured to together grip tissue wherein a solid optical window formed of a transparent, compliant material, with an embedded imaging sensor is spaced apart from the distal face of the solid optical window and integrated into one of the extending members, to enable a user to obtain an image with sub-millimeter resolution of the tissue which is pressed against the distal face of the optical window during a surgical procedure.  As persuasively argued by the Applicant, Yoon (US 6419626) fails to disclose a solid optical window with an imaging embedded therein and spaced apart form the distal face of the window as claimed in the instant invention, such that images with sub-millimeter resolution of the tissue are obtained when the tissue is pressed against the distal face of the optical window during a surgical procedure via the extending members.  Likewise, Viola teaches of a fiberoptic image fiber incorporated into the jaw of a pair of forceps, however there is no imaging sensor spaced from the distal face of the optical window as claimed in the instant invention.    Any combination of the prior art to provide the tissue grasping and imaging device as claimed would only have been done so with the use of impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086. The examiner can normally be reached M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J KASZTEJNA/           Primary Examiner, Art Unit 3799                                                                                                                                                                                             
5/18/2022